11/10/2021


                IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                        Case Number: DA 21-0250

                                           DA 21-0250
                                        _________________

CED WHEATLAND WIND, LLC,

            Petitioner and Appellant,

      v.

THE MONTANA DEPARTMENT OF PUBLIC
SERVICE REGULATION, MONTANA PUBLIC
SERVICE COMMISSION and NORTHWESTERN
CORPORATION d/b/a NORTHWESTERN ENERGY,

          Respondents and Appellees.
___________________________________________

CED TETON COUNTY WIND, LLC, and
CED PONDERA WIND, LLC,
                                                                    ORDER
            Petitioners and Appellants,

      v.

THE MONTANA DEPARTMENT OF PUBLIC
SERVICE REGULATION, MONTANA PUBLIC
SERVICE COMMISSION and NORTHWESTERN
CORPORATION d/b/a NORTHWESTERN ENERGY,

            Respondent and Appellees,

      and

THE MONTANA CONSUMER COUNSEL,

            Respondent-Intervenor and Appellee.
                                    _________________


       Pursuant to the Internal Operating Rules of this Court, this cause is classified for
submission on briefs to a five-justice panel of this Court.
       The Clerk is directed to provide a copy hereof to all counsel of record and to the
Honorable Mike Menahan, District Judge.

                                                   For the Court,            Electronically signed by:
                                                                                   Mike McGrath
                                                                      Chief Justice, Montana Supreme Court
                                                                                November 10 2021